 SHORE ACRES REHABILI
TATION 
& NURSING CENTER
 115 Snell Island SNF LLC d/b/a Shore Acres Rehabilit
a-tion and Nursing Center, LLC and HGOP, LLC 
d/b/a Cambridge Quality Care, LLC 
and
 United 
Food and Commercial Workers Union, Local 
1625. 
 Case 12
ŒCAŒ25854 November 9, 2010
 DECISION AND ORDER
 BY CHAIRMAN 
LIEBMA
N AND 
MEMBERS 
BECKER 
 AND 
HAYES
 This is a refusal
-to-bargain
 case in which the R
e-spondents are contesting the Union™s certification as ba
r-gaining representative in the underlying representation 
proceeding.  Pursuant to a charge filed on May 16, 2008, 
the G
eneral Counsel issued the complaint on May 28, 
2008, alleging that Snell Island SNF, LLC d/b/a Shore 
Acres Rehabilitation and Nursing Center, LLC (R
e-spondent Shore Acres) and HGOP, LLC d/b/a Ca
m-bridge Quality Care, LLC (Respondent HGOP), the R
e-spondents, h
ave violated Section 8(a)(5) and (1) of the 
Act by refusing the Union™s request to bargain fo
llowing 
the Union™s certification in Case 12
ŒRCŒ9281.  (Official 
notice is taken of the ﬁrecordﬂ in the representation pr
o-ceeding as d
efined in the Board™s Rules a
nd Regulations, 
Secs. 102.68 and 102.69(g); 
Frontier Hotel
, 265 NLRB 
343 (1982).)  The Respondents filed an answer admitting 
in part and denying in part the allegations in the co
m-plaint, and asserting an affirmative defense.
 On June 18, 2008, the General C
ounsel filed a Motion 
for Summary Judgment.  On June 19, 2008, the Board 

issued an order tran
sferring the proceeding to the Board 
and a N
otice to Show Cause why the motion should not 
be granted.  The Respondents filed a r
esponse.
 On July 18, 2008, the two 
sitting members of the 
Board issued a Decision and Order in this proceeding, 

which is reported at 352 NLRB No. 106.
1  Thereafter, the 
Respondents filed a petition for review in the United 
States Court of Appeals for the Second Circuit, and the 
General Coun
sel filed a cross
-application for enforc
e-ment.  On June 17, 2009, the court enforced the Board™s 

Decision and Order.
2 On June 17, 2010, the United States Supreme Court i
s-
sued its decision in 
New Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635, holding that und
er Section 3(b) of the 
1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh del
egated to Members Liebman, 
Schaumber, and Kirsanow, as a three
-member group, all of the powers 
of the National Labor Relations Board in anticipation 
of the exp
iration 
of the terms of Members Kirsanow and Walsh on December 31, 2007.  
Thereafter, pursuant to this deleg
ation, the two sitting members issued 
decisions and orders in unfair labor practice and representation cases.
 2 Snell Island SNF v. NLRB
, 568 F.3d 410 (2d Cir. 2009).
 Act, in order to exercise the delegated authority of the 
Board, a delegee group of at least three members must be 

maintained.  On June 28, 2010, the Supreme Court gran
t-ed the petition for certiorari in the instant procee
ding, 
vacated
 the underlying judgment, and remanded the case 
to the court of appeals.  Thereafter, the court of a
ppeals 
remanded this case to the Board for further pr
oceedings 
consistent with the Supreme Court™s decision.
 On August 27, 2010, the Board issued a further 
Dec
i-sion, Certification of Re
presentative, and Notice to Show 
Cause in Cases 12
ŒCAŒ25854 and 12
ŒRCŒ9281, which 
is reported at 355 NLRB 
679
.  Thereafter, the Acting 
General Counsel filed an amended complaint in Case 12
ŒCAŒ25854, the Respo
ndents filed an ame
nded answer, 
and the Acting General Counsel filed a brief in support 

of his motion for summary judgment.
 The National Labor Relations Board has consolidated 
these proceedings and delegated its authority in both pr
o-ceedings to a three
-member panel.
 Ruling o
n Motion for Summary Judgment
 The Respondents admit the Union™s request for ba
r-gaining and their refusal to bargain, but contest the vali
d-ity of the Union™s ce
rtification.  The Respondents allege 
as an a
ffirmative defense that they are refusing to bargain 
in order to secure judicial review of the certification i
s-
sued by the Board in Case 12
ŒRCŒ9281.3  All representation issues raised by the Respondents 
were or could have been litigated in the prior represent
a-tion proceeding.  The R
espondents do not offer to
 adduce 
at a hearing any newly discovered and previously un
a-vailable evidence, nor do they allege any special circu
m-stances that would require the Board to reexamine the 
decision made in the representation proceeding.  We 
therefore find that the R
espondent
s have not raised any 
representation issue that is properly litigable in this u
n-fair labor practice proceeding.  See 
Pittsburgh Plate 
Glass Co. v. NLRB
, 313 U.S. 146, 162 (1941).  Accor
d-ingly, we grant the Motion for Summary Judgment.
4 On the entire record
, the Board makes the fo
llowing
 FINDINGS OF 
FACT
 I.  JURISDICTION
 At all material times, Respondent Shore Acres, a Flo
r-ida limited liability company with its principal o
ffice and 
place of business located in St. Petersburg, Flo
rida, has 
3 In their original answer, the Respondents inadve
rtently referred to 
the representation proceeding as Case 12
ŒRCŒ8576.  The Board™s 
original decision notes the correct case number is Case 12
ŒRCŒ9281, 
and the R
espondents refer 
to the case number, as corrected, in their 
amended answer.
 4 Thus, we deny the Respondents™ motion that the complaint be di
s-missed in its entirety.
 356 NLRB No. 24
                                                                                                                        DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 116 been engaged in the
 operation of a nursing home provi
d-ing long
-term health care and related se
rvices to elderly 
and disabled adults located at 4500 Indianapolis Street 
NE, St. Petersburg, Florida.
 During the 12
-month period preceding the iss
uance of 
the complaint, Respondent
 Shore Acres, in co
nducting its 
business operations described above, derived gross rev
e-nues in excess of $100,000, and purchased and received 
at its St. Petersburg, Florida facility goods valued in e
x-cess of $50,000 directly from points outside the State o
f 
Florida.
 We find that Respondent Shore Acres is an e
mployer 
engaged in commerce within the meaning of Se
ction 
2(2), (6), and (7) of the Act and a health care instit
ution 
within the meaning of Section 2(14) of the Act.
 At all material times, Respondent HG
OP, a New York 
limited liability company with its principal office and 
place of business located in Brooklyn, New York, has 
been engaged in the business of providing employee 

staffing services to operators of nursing homes and other 
health care facilities,
 including R
espondent Shore Acres, 
located at 4500 India
napolis Street NE, St. Petersburg, 
Florida.
 During the 12
-month period preceding the iss
uance of 
the complaint, Respondent HGOP, in conducting its 
business operations described above, derived gross re
ve-nues in excess of $500,000, and performed services va
l-ued in excess of $50,000 in States other than the State of 
New York.
 We find that Respondent HGOP is an employer e
n-gaged in commerce within the meaning of Section 2(2), 

(6), and (7) of the Act.
 At all
 material times, Respondent Shore Acres has 
possessed control over the labor relations policy of R
e-spondent HGOP and has administered a common l
abor 
policy with Respondent HGOP with respect to emplo
y-ees on the payroll of Respondent HGOP who are e
m-ployed at
 the St. Petersburg, Florida facility.
 At all material times, Respondent Shore Acres and R
e-spondent HGOP have been joint employers of the e
m-ployees on the payroll of Respondent HGOP who are 

employed at the St. Petersburg, Florida facility.  
 We find that t
he Union is a labor o
rganization within 
the meaning of Section 2(5) of the Act.
 II. ALLEGED UNFAIR LABOR
 PRACTICES
 A. The Certification
 Following the representation election held on Dece
m-ber 12, 2007, the Board certified the Union on August 
27, 2010, as th
e exclusive collective
-bargaining repr
e-sentative of the employees in the following appr
opriate 
unit:
  All full
-time, regular part
-time and PRN Certified 
Nursing Assistants, restorative aides, staffing coordin
a-tors, ward clerks, central supply clerks, cooks
, dietary 
aides, housekeeping assistants, laundry aides, maint
e-nance assistants, activity assistants and receptionists 
employed by the joint Employers at Shore Acres Reh
a-bilitation and Nursing Center facility located at 4500 

Indianapolis Street, NE, St. Pe
tersburg, Florida, exclu
d-ing all other employees, including MDS Coordinator, 
registered nurses, licensed practical nurses, therapists, 
managerial employees, guards and supervisors as d
e-
fined in the Act.
  The Union continues to be the exclusive colle
ctive
-bargaining representative of the unit employees under Se
c-tion 9(a) of the Act.
 B. Refusal to Bargain
 On about March 24, 2008, and Septe
mber 2, 2010, the 
Union, by letters, requested that the Respondents reco
g-nize and bargain with it as the exclusive co
llect
ive
-bargaining representative of the unit.  Since about March 
24, 2008, and at all times thereafter, the Respo
ndents 
have failed and refused to recognize and bargain with the 
Union as the exclusive collective
-bargaining represent
a-tive of the unit.  We find
 that this failure and refusal co
n-stitutes an unlawful refusal to recognize and bargain in 
violation of Section 8(a)(5) and (1) of the Act.
 CONCLUSION OF 
LAW By failing and refusing to recognize and bargain with 
the Union as the exclusive collective
-bargai
ning repr
e-sentative of the unit e
mployees, the Respondents have 
engaged in unfair labor practices affecting co
mmerce 
within the meaning of Section 8(a)(5) and (1) and Se
c-tion 2(6) and (7) of the Act.
5 5 In 
Howard Plating Industries
, 230 NLRB 178, 179 (1977), the 
Board stated:
 Although an employer™s obligatio
n to bargain is established 
as of the date of an election in which a majority of unit employees 
vote for union representation, the Board has never held that a 
simple refusal to initiate collective
-bargaining negotiations pen
d-
ing final Board resolution of t
imely filed objections to the election 
is a 
per se
 violation of Section 8(a)(5) and (1).  There must be a
d-
ditional evidence, drawn from the employer™s whole course of 

conduct, which proves that the refusal was made as part of a bad
-faith effort by the empl
oyer to avoid its bargai
ning obligation.
 No party has raised this issue, and we find it unnecessary to decide in this 
case whether the unfair labor practice began on the date of the R
espondents™ 
initial refusal to ba
rgain at the request of the Union, or at
 some point later in 
time.  It is undisputed that the Respondents have continued to refuse to 
bargain since the Union™s ce
rtification and we find that continuing refusal to 
be unlawful.  Regardless of the exact date on which the Respondents™ admi
t-ted refus
al to bargain became unlawful, the remedy is the same.
                                                             SHORE ACRES REHABILI
TATION 
& NURSING CENTER
 117 REMEDY
 Having found that the Respondents have violated 
Sec-tion 8(a)(5) and (1) of the Act, we shall order them to 
cease and desist, to recognize and bargain on request 
with the U
nion and, if an understanding is reached, to 
embody the understanding in a signed agre
ement. 
 To ensure that the employees are a
ccord
ed the services 
of their selected bargaining agent for the period provided 

by law, we shall construe the initial period of the certif
i-cation as beginning the date the Respondents begin to 

bargain in good faith with the Union.  
Mar
-Jac Poultry 
Co.
, 136 NLRB
 785 (1962); 
Lamar Hotel
, 140 NLRB 
226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. 

denied 379 U.S. 817 (1964); and 
Burnett Construction 
Co.
, 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 
(10th Cir. 1965). 
 ORDER
 The National Labor Relations Boar
d orders that the 
Respondents, Snell Island SNF LLC d/b/a Shore Acres 

Rehabilitation and Nursing Center, LLC and HGOP, 
LLC d/b/a Cambridge Quality Care, LLC, St. Petersburg, 
Florida, and Brooklyn, New York, their officers, agents, 
successors, and a
ssigns, 
shall
 1. Cease and desist from
 (a) Failing and refusing to recognize and ba
rgain with 
United Food and Commercial Workers Union, Local 
1625, as the exclusive collective
-bargaining represent
a-tive of the e
mployees in the bargaining unit.
 (b) In any like or re
lated manner interfering with, r
e-straining, or coercing employees in the exercise of the 
rights guaranteed them by Section 7 of the Act.
 2. Take the following affirmative action nece
ssary to 
effectuate the policies of the Act.
 (a) On request, recognize and
 bargain with the Union 
as the exclusive representative of the employees in the 
following appropriate unit on terms and conditions of 
employment and, if an understanding is reached, e
mbody 
the understanding in a signed agreement:
  All full
-time, regular pa
rt-time and PRN Certified 
Nursing Assistants, restorative aides, staffing coordin
a-tors, ward clerks, central supply clerks, cooks, dietary 

aides, housekeeping assistants, laundry aides, maint
e-nance assistants, activity assistants and receptionists 

employed
 by the joint Employers at Shore Acres Reh
a-bilitation and Nursing Center facility located at 4500 
Indianapolis Street, NE, St. Petersburg, Florida, exclu
d-ing all other employees, including MDS Coordinator, 
registered nurses, licensed practical nurses, ther
apists, 
managerial employees, guards and supervisors as d
e-fined in the Act.
  (b) Within 14 days after service by the Region, post at 
their facilities in St. Petersburg, Florida, and Brooklyn, 

New York, copies of the attached notice marked ﬁA
p-pendix.ﬂ
6  Cop
ies of the notice, on forms provided by the 
Regional Director for Region 12, after being signed by 
the Respondents™ authorized represent
atives, shall be 
posted by the Respondents and maintained for 60 co
n-
secutive days in co
nspicuous places including all pl
aces 
where n
otices to employees are customarily posted.  In 
addition to physical posting of paper notices, notices 

shall be distributed electronically, such as by email, pos
t-ing on an intranet or an internet site, and/or other ele
c-tronic means, if the Resp
ondents customarily commun
i-cates with its employees by such means.
7  Reasonable 
steps shall be taken by the Respondents to ensure that the 
notices are not altered, defaced, or covered by any other 
material.  In the event that, during the pen
dency of these 
proceedings, the R
espondents have gone out of business 
or closed the facilities involved in these proceedings, the 

Respondents shall duplicate and mail, at their own e
x-pense, a copy of the notice to all current e
mployees and 
former employees employed by th
e Respo
ndents at any 
time since March 24, 2008.
 (c) Within 21 days after service by the Region, file 
with the Regional Director a sworn certification of a r
e-sponsible official on a form provided by the Region a
t-testing to the steps that the Respondents hav
e taken to 
comply.
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we vi
o-lated Federal labor law and has ordered us to post and 
obey 

this n
otice.
  FEDERAL LAW GIVES YO
U THE RIGHT TO
  Form, join, or assist a union
 Choose representatives to bargain with us on 
your behalf
 6 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the N
a-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a J
ud
g-
ment of the United States Court of Appeals Enfor
cing an Order of the 
National Labor Relations Board.ﬂ
 7 For the reasons stated in his dissenting opinion in 
J. Picini Floo
r-ing
, 356 NLRB 
11 (2010), Member Hayes would not require ele
ctronic 
distribution of
 the notice.
                                                             DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 118 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL NOT 
fail and refuse to recognize and ba
rgain 
with United Food and Commercial Workers Union, L
o-cal 1625, as the exclusive collective
-bargaining repr
e-sentative of the e
mployees in the bargaining unit.
 WE WILL NOT 
in any like or related m
anner interfere 
with, restrain, or coerce you in the e
xercise of the rights 
guaranteed you by Section 7 of the Act.
 WE WILL
, on request, recognize and bargain with the 
Union and put in writing and sign any agreement reached 
on terms and conditions of emplo
yment for our emplo
y-ees in the following bargaining unit:
  All full
-time, regular part
-time and PRN Certified 
Nursing Assistants, restorative aides, staffing coordin
a-tors, ward clerks, central supply clerks, cooks, dietary 
aides, housekeeping assistants, l
aundry aides, maint
e-nance assistants, activity assistants and receptionists 
employed by us at Shore Acres Rehabilitation and 
Nursing Center facility located at 4500 Indianapolis 
Street, NE, St. Petersburg, Florida, excluding all other 

employees, including 
MDS Coordinator, registered 
nurses, l
icensed practical nurses, therapists, managerial 
employees, guards and supervisors as defined in the 

Act.
 SNELL 
ISLAND 
SNF
 LLC
 D/B/A SHORE 
ACRES 
REHABILITATION AND 
NURSING 
CENTER
, LLC
 AND 
HGOP,
 LLC
 D/B/A 
CAMBRIDGE 
QUALI
TY 
CARE
, LLC
   